DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 1/25/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Statements (IDS) filed on 1/25/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a voice input device, a control unit, a manual setting unit, an automatic setting unit in claims 1-12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 1 recites, “A voice input apparatus comprising: a voice input device configured to input voice; one or more processors; and a memory storing instructions which, when the instructions are executed by the one or more processors, cause the voice input apparatus to function as: a control unit configured to perform control to, in a case where a second voice instruction for operating the voice input apparatus is input in a predetermined period after a first voice instruction is input to the voice input apparatus, execute processing corresponding to the second voice instruction, wherein the control unit changes a length of the predetermined period, according to the first voice instruction.”
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a voice input device , one or more processors, a memory strong instructions, … by the one or more processors”, nothing in the claim element precludes the step from practically being performed in the mind. For example, a person can listen to another person’ request, the person can further wait another request for the other person based on the first request. The limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements – “a voice input device , one or more processors, a memory strong instructions, … by the one or more processors”. The additional elements in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of the recited steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.


Regarding the dependent claims, Claim 2 recites a voice instruction for enabling operation; Claim 3 recites a first and a second wake words with different predetermined periods; Claim 4 recites a voice instruction; Claim 5 recites a manual setting unit; Claim 6 recites setting values based on history of past instructions; Claim 7 recites an input interval between voice instructions; Claim 8 recites different conditions and states for executing an instruction and not executing an instruction; Claim 9 recites operating mode; and Claim 10 recites a displaying mode and a setting mode.
  Even though the disclosed invention is described in the specification as improving computer technology, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself. 
Accordingly, the limitations of the Claims, whether considered individually or as an ordered combination, are not sufficient to add significantly more to improve technological functionality. As such, Claims 1-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-9, and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM (US 2020/0051554 A1).

REGARDGIN CLAIM 1, KIM discloses a voice input apparatus comprising: 
a voice input device configured to input voice (KIM Fig. 4 –“MIC 443”; Par 174 – “According to an embodiment, the electronic device 400 may recognize the wake-up word through a microphone, on the basis of a first processor (e.g., a wake-up processing unit, a wake-up engine) for recognizing the wake-up word.”); 
one or more processors (KIM Fig. 4 – “Processor 480”); and a memory (KIM Fig. 4 – “Memory 450”) storing instructions which, when the instructions are executed by the one or more processors (KIM Par 117 – “one or more programs, data, or instructions …”), cause the voice input apparatus to function as: 
a control unit (KIM Figs. 4 and 7) configured to perform control to, in a case where a second voice instruction for operating the voice input apparatus is input (KIM Par 181 – “Upon determining that the timeout does not occur in operation 709 (i.e., No in operation 709), the processor 480 may determine whether second voice information is detected in operation 715. According to an embodiment, the processor 480 may receive new voice information which is input based on user's utterance without an additional wake-up word during an active state of the voice recognition service.”) in a predetermined period after a first voice instruction is input to the voice input apparatus (KIM Fig. 7 – “Detect wake-up word 701 …..->Timeout? 709”; Par 178 – “In operation 709, the processor 480 may determine whether a timeout occurs in response to the count of the activation wait time. For example, the processor 480 may determine whether a time (e.g., 10 seconds, 1 minute, 5 minutes, etc.) which is set to the activation wait time elapses.”), execute processing corresponding to the second voice instruction (KIM Fig. 7 – “Process first task based on second voice information 721; Process second task based on second voice information 723”; Par 185 – “According to an embodiment, if the user utters “hip-hop”, without the wake-up word, as an additional follow-up command during the voice recognition service, the processor 480 may play back music by switching from jazz music to hip-hop music, in the first task (e.g., music playback) which is being executed.”; Par 186 – “According to an embodiment, when the user utters “show my schedule”, without the wake-up word, as an additional follow-up command during the voice recognition service, the processor 480 may stop the first task, or may process the second task while processing the first task in background. For example, upon recognizing “show my schedule” according to the user's utterance, the processor 480 may process the executing and displaying of a schedule application.”), 
wherein the control unit changes a length of the predetermined period, according to the first voice instruction (KIM Fig. 9 – “In context Timeout ….  Volume: 1 min …. Light: 5 min”; Par 163 – “The processor 480 may be configured to wake-up on the basis of detection of a wake-up word, process a first task corresponding to a first voice command of a user on the basis of the wake-up, set a wait time during which a follow-up command can be received on the basis of the processing of the first task, detect a second voice command of the user during the wait time, analyze a conversational context on the basis of the first voice command and second voice command, and process a second task on the basis of a result of the analysis.”; Par 187 – “According to an embodiment, the processor 480 may set the wait time value, based at least in part of context cognition (e.g., a task type, a currently running application, a time different of a follow-up command input, etc.). According to various embodiments, a variable wait time table may be pre-stored. The processor 480 may calculate a score based on context cognition, and may change the wait time value on the basis of the calculated score and the pre-set variable wait time table.”).


REGARDGIN CLAIM 2, KIM discloses the voice input apparatus according to claim 1, wherein the first voice instruction includes a voice instruction for enabling operation by voice on the voice input apparatus (KIM Par 192 – “According to an embodiment, the user 800 may utter a wake-up word (e.g., Bixby) which is set to wake up the electronic device.”; Par 158 – “For example, the electronic devices 610, 620, 630, 640, 650, and 660 may be activated in a state of starting the voice recognition service by waking up substantially simultaneously on the basis of the user's wake-up word.”).


REGARDGIN CLAIM 4, KIM discloses the voice input apparatus according to claim 1, wherein the first voice instruction (KIM Fig. 8A – “Bixby Volume Down”) includes a voice instruction for operating the voice input apparatus (KIM Par 194 – “Referring to FIG. 8A, in operation 801, the user 800 may utter a command (e.g., a wake-up word+a follow-up command) for wake-up and task (or function) execution in the first electronic device 810 in order to initiate a voice recognition service (e.g., device volume control) by means of the first electronic device 810 (e.g., a speaker). According to an embodiment, the user 800 may utter such as “Bixby, Volume Down”. Herein, “Bixby” may correspond to the wake-up word, and “Volume Down” may correspond to the follow-up command.”) and a voice instruction for enabling operation by voice on the voice input apparatus(KIM Par 194 – “Referring to FIG. 8A, in operation 801, the user 800 may utter a command (e.g., a wake-up word+a follow-up command) for wake-up and task (or function) execution in the first electronic device 810 in order to initiate a voice recognition service (e.g., device volume control) by means of the first electronic device 810 (e.g., a speaker). According to an embodiment, the user 800 may utter such as “Bixby, Volume Down”. Herein, “Bixby” may correspond to the wake-up word, and “Volume Down” may correspond to the follow-up command.”).


REGARDGIN CLAIM 6, KIM discloses the voice input apparatus according to claim 1, further comprising an automatic setting unit configured to set the predetermined period to different values for different voice instructions included in the first voice instruction (KIM Fig. 9 – “Previous Task: Volume….. In-Context: Timeout 1min …”; Par 223 – “According to an embodiment, in case of a speaker, it can be exemplified that a previous task is “Volume”, and for the task “Volume”, a wait time for recognizing a command based on a follow-up task while omitting a wake-up word is set to 1 minute.”; Par 225 – “Likewise, in case of a mobile, it can be exemplified that a previous task is “Light”, and for the task “Light”, a wait time for recognizing a command based on a follow-up task while omitting a wake-up word is set to 5 minutes.”), based on a history of past voice instructions (KIM Par 214 – “In various embodiments, the second wait time which is changed after the first wait time may be changed statically according to a configuration of the electronic device 400, or may be adaptively changed on the basis of context cognition (or context awareness) of the electronic device 400. According to an embodiment, the electronic device 400 may set the second wait time to be shorter than, equal to, or longer than the first wait time, on the basis of a time (e.g., an early part of the wait time, a middle part of the wait time, a last part of the wait time) at which an additional command is uttered within the first wait time.”; Par 269 – “In various embodiments, the activation wait time may include a specific time which is set for recognition of a follow-up command after the wake-up, or after a task is performed following the wake-up. According to various embodiments, the activation wait time may be pre-defined based on timing at which additional user's utterance mostly occurs or may be adaptively defined.”; Par 187 – “For example, the wait time may be set variably. According to an embodiment, the processor 480 may set the wait time value, based at least in part of context cognition (e.g., a task type, a currently running application, a time different of a follow-up command input, etc.). According to various embodiments, a variable wait time table may be pre-stored. The processor 480 may calculate a score based on context cognition, and may change the wait time value on the basis of the calculated score and the pre-set variable wait time table.”).

REGARDGIN CLAIM 7, KIM discloses the voice input apparatus according to claim 6, wherein the history of past voice instructions includes an input interval between a plurality of voice instructions (KIM Par 177 – “According to various embodiments, the wait time may be set variously such as N seconds (e.g., 10 seconds, 30 seconds, 1 minute, 5 minutes, etc.). According to various embodiments, the electronic device 400 may pre-define timing at which additional user's utterance mostly occurs after the task is performed.”; Par 269 – “In various embodiments, the activation wait time may include a specific time which is set for recognition of a follow-up command after the wake-up, or after a task is performed following the wake-up. According to various embodiments, the activation wait time may be pre-defined based on timing at which additional user's utterance mostly occurs or may be adaptively defined.”; Par 187 – “For example, the wait time may be set variably. According to an embodiment, the processor 480 may set the wait time value, based at least in part of context cognition (e.g., a task type, a currently running application, a time different of a follow-up command input, etc.). According to various embodiments, a variable wait time table may be pre-stored. The processor 480 may calculate a score based on context cognition, and may change the wait time value on the basis of the calculated score and the pre-set variable wait time table.”; Par 214 – “According to an embodiment, the electronic device 400 may set the second wait time to be shorter than, equal to, or longer than the first wait time, on the basis of a time (e.g., an early part of the wait time, a middle part of the wait time, a last part of the wait time) at which an additional command is uttered within the first wait time.”).


REGARDGIN CLAIM 8, KIM discloses the voice input apparatus according to claim 1, wherein the control unit executes processing corresponding to the second voice instruction (KIM Fig. 7 – “Process first task based on second voice information 721; Process second task based on second voice information 723”; Par 185 – “According to an embodiment, if the user utters “hip-hop”, without the wake-up word, as an additional follow-up command during the voice recognition service, the processor 480 may play back music by switching from jazz music to hip-hop music, in the first task (e.g., music playback) which is being executed.”; Par 186 – “According to an embodiment, when the user utters “show my schedule”, without the wake-up word, as an additional follow-up command during the voice recognition service, the processor 480 may stop the first task, or may process the second task while processing the first task in background. For example, upon recognizing “show my schedule” according to the user's utterance, the processor 480 may process the executing and displaying of a schedule application.”), in a case where, when the second voice instruction is input, the voice input apparatus is in a state corresponding to the input second voice instruction (KIM Par 135 – “According to various embodiments, the processor 480 may process an operation of transitioning from the inactive state of the voice recognition service to an active state. The processor 480 may process an operation of maintaining the active state of the voice recognition service during the wait time, and extending the wait time in response to voice command reception during the wait time. According to various embodiments, the processor 480 may process operations of determining a timeout of the wait time and transitioning from the active state of the voice recognition service to the inactive state upon occurrence of a timeout.”), and does not execute processing corresponding to the second voice instruction (KIM Fig. 13 – “Next 1309 … “Time-out 1340”; Par 295 – “In various embodiments, upon occurrence of a timeout of the wait time, the electronic device 400 may not perform voice recognition for the utterance of the user 800. According to an embodiment, as exemplified in operation 1309, when the user 800 utters an additional command (e.g., Next) when a follow-up command cannot be executed, for example, after a wait time which is set for activation of the voice recognition service is time out.”), in a case where the voice input apparatus is not in the state corresponding to the input second voice instruction (KIM Fig. 13 – “Next 1309 … “Time-out 1340”; Par 295 – “According to an embodiment, as exemplified in operation 1309, when the user 800 utters an additional command (e.g., Next) when a follow-up command cannot be executed, for example, after a wait time which is set for activation of the voice recognition service is time out.”; Par 179 – “Upon determining that the timeout occurs in operation 709 (i.e., Yes in operation 709), the processor 480 may deactivate a voice recognition service in operation 711. According to an embodiment, the electronic device 400 may maintain the active state of the first processor, and may deactivate the second processor.”; Par 262 – “According to various embodiments, the electronic device 400 may wait for the wake-up word on the basis of the first processor 1110 in the sleep state (e.g., the inactive state of the voice recognition service) of the second processor 1120, follow-up command recognizing unit 1130, microphone 1140, or the like, and may not perform a voice recognition operation for user's utterance by means of the second processor 1120, the follow-up command recognizing unit 1130, the microphone 1140, or the like.”).


REGARDGIN CLAIM 9, KIM discloses the voice input apparatus according to claim 8, wherein the state corresponding to the second voice instruction includes an operating mode of the voice input apparatus (KIM Par 135 – “According to various embodiments, the processor 480 may process an operation of transitioning from the inactive state of the voice recognition service to an active state. The processor 480 may process an operation of maintaining the active state of the voice recognition service during the wait time, and extending the wait time in response to voice command reception during the wait time.”).


REGARDGIN CLAIM 11, KIM discloses a control method of a voice input apparatus, the voice input apparatus comprising a voice input device configured to input voice, the control method comprising: performing the steps of Claim 1; thus, it is rejected under the same rationale.


REGARDGIN CLAIM 12, KIM discloses a non-transitory computer-readable storage medium comprising instructions for performing a control method of a voice input apparatus, the voice input apparatus comprising a voice input device configured to input voice (KIM Fig. 4 –“MIC 443”; Par 174 – “According to an embodiment, the electronic device 400 may recognize the wake-up word through a microphone, on the basis of a first processor (e.g., a wake-up processing unit, a wake-up engine) for recognizing the wake-up word.”), the control method comprising: 
performing the steps of Claim 1; thus, it is rejected under the same rationale.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2020/0051554 A1), and further in view of KURTZ (US 2019/0333501 A1).
REGARDGIN CLAIM 3, KIM discloses the voice input apparatus according to claim 2, wherein the first voice instruction includes a first [wake word] voice command for setting the predetermined period to a first length representing a normal length (KIM Fig. 9; Par 223 – “According to an embodiment, in case of a speaker, it can be exemplified that a previous task is “Volume”, and for the task “Volume”, a wait time for recognizing a command based on a follow-up task while omitting a wake-up word is set to 1 minute.”), and a second [wake word] voice command for setting the predetermined period to longer than the normal length (KIM Fig. 9; Par 225 – “Likewise, in case of a mobile, it can be exemplified that a previous task is “Light”, and for the task “Light”, a wait time for recognizing a command based on a follow-up task while omitting a wake-up word is set to 5 minutes.”).
KIM does not explicitly teach the [square-bracketed] limitation and teaches the underlined feature instead.  In other words, KIM teaches setting the various time periods based on the types/domains of the voice commands (e.g., voice commands related to volume control, voice commands related to light control, etc.) instead of being based on wake words. 

KURTZ discloses the [square-bracketed] limitations. KURTZ discloses a method/system for performing voice commands with wake words, wherein the first voice instruction includes a first [wake word] (KURTZ Par 93 Table – “Hey XTV, Hey Xgame, …., Hey Xhouse …. Maximum pause duration: 15 seconds, 12 seconds, …., 6 seconds.”) for setting the predetermined period to a first length representing a normal length (KURTZ Par 93 – “Different keywords may be used to activate Intelligent Personal Assistant systems related to different services. For example, keywords “Hey XTV,” “Hey Xgame,” “Hey Xwork,” “Hey Xcooking,” and “Hey Xhouse” may be used to activate Intelligent Personal Assistant systems related to TV services, video game services, work services, cooking services, and house management services respectively. The pause durations may vary depending on the different keywords, as the keywords may indicate the user's personal activities.” ), and a second [wake word] (KURTZ Par 93 Table – “Hey XTV, Hey Xgame, …., Hey Xhouse …. Maximum pause duration: 15 seconds, 12 seconds, …., 6 seconds.”) for setting the predetermined period to longer than the normal length (KURZ Par 93 – “The pause durations may vary depending on the different keywords, as the keywords may indicate the user's personal activities.”; Note that different wake words are associated with the maximum pause duration for receiving voice commands;  Fig. 5C; Par 104 – “In step 553, the source tracker controller 411 may determine whether the maximum pause duration has been reached since pausing the source tracking of the source tracker 405.”; Par 105 – “In step 555, the source tracker controller 411 may determine whether the user's utterance that has been received indicates a voice command that can be recognized. If the answer is yes, the source tracker controller 411 may resume the source tracking. If the answer is no, the method may proceed to step 557. For example, the user's utterance that has been received may be “watch NBC,” and the source tracker controller 411 can recognize that command phrase to be a voice command that can be executed (a voice command to turn on the TV and turn the channel to NBC).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KIM to include varying wait duration based on wake words, as taught by KURTZ.
One of ordinary skill would have been motivated to include varying wait duration based on wake words, in order to effectively receive the voice commands from a user.






Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2020/0051554 A1), and further in view of CHENG (US 2014/0225660 A1).

REGARDGIN CLAIM 5, KIM discloses the voice input apparatus according to claim 1, further comprising a [manual] automatic setting unit configured to enable a [user] device to set the predetermined period to different values for different voice instructions included in the first voice instruction (KIM Fig. 9 – “Previous Task: Volume….. In-Context: Timeout 1min …”; Par 223 – “According to an embodiment, in case of a speaker, it can be exemplified that a previous task is “Volume”, and for the task “Volume”, a wait time for recognizing a command based on a follow-up task while omitting a wake-up word is set to 1 minute.”; Par 225 – “Likewise, in case of a mobile, it can be exemplified that a previous task is “Light”, and for the task “Light”, a wait time for recognizing a command based on a follow-up task while omitting a wake-up word is set to 5 minutes.”; Par 214 – “In various embodiments, the second wait time which is changed after the first wait time may be changed statically according to a configuration of the electronic device 400, or may be adaptively changed on the basis of context cognition (or context awareness) of the electronic device 400. According to an embodiment, the electronic device 400 may set the second wait time to be shorter than, equal to, or longer than the first wait time, on the basis of a time (e.g., an early part of the wait time, a middle part of the wait time, a last part of the wait time) at which an additional command is uttered within the first wait time.”).
KIM does not explicitly teach the [square-bracketed] limitations and teaches the underlined features instead.  In other words, KIM teaches automatically setting/adjusting the predetermined period to different values, but does not explicitly manually setting/adjusting the values by a user.

CHENG discloses the [square-bracketed] limitations. CHENG discloses a method/system for mobile electronic device comprising a [manual] setting unit configured to enable a [user] to set the predetermined period to different values (CHENG Fig. 9; Par 69 – “FIG. 9 illustrates a user interface for changing sleep mode settings in accordance with one of the exemplary embodiments of the present disclosure. One of the concepts of the smart sleep mode where the first counting threshold is correlated to the second counting threshold could be implemented. In FIG. 9, the user interface 900 could be brought up from a settings menu which contains an option to configure the display of a smart phone. Under the display menu 900, a user could configure the sleep timer which is the same as the counting threshold by selecting Sleep 901. After selecting Sleep 901, the sleep menu 903 would appear.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KIM to include a manual setting unit, as taught by CHENG.
One of ordinary skill would have been motivated to include a manual setting unit, in order to allow a user to set the device according to his/her preference.


REGARDGIN CLAIM 10, KIM discloses the voice input apparatus according to claim 1, wherein an operating mode of the voice input apparatus (KIM Par 135 – “According to various embodiments, the processor 480 may process an operation of transitioning from the inactive state of the voice recognition service to an active state. The processor 480 may process an operation of maintaining the active state of the voice recognition service during the wait time, and extending the wait time in response to voice command reception during the wait time.”) includes a mode for displaying content on a display unit of the voice input apparatus (KIM Fig. 13; Par 293 – “According to various embodiments, in the same state as operation 1305, the electronic device 400 may execute a command which is subjected to voice recognition by being input during the follow-up command processing mode and may provide it to the user 800. According to an embodiment, in operation 1307, the electronic device 400 may display a screen 1340 (e.g., a full screen of a photo) by executing a photo of “Camera Roll”. According to various embodiments, the feedback output (e.g., LED light emitting 1330) may be consecutively output during a set or changed wait time.”), and [a mode for displaying a setting value of the voice input apparatus on the display unit of the voice input apparatus].
KIM does not explicitly teach the [square-bracketed] limitations.
CHENG discloses the [square-bracketed] limitations. CHENG discloses a method/system for mobile electronic device, wherein an operating mode of the voice input apparatus (Note KIM already teaches an electronic device is a voice input apparatus) includes a mode for displaying content on a display unit of the voice input apparatus (CHENG Par 8 – “A reading mode would be activated according to the tilting angles of the handheld electronic device. One embodiment is to enter a reading mode when the handheld electronic device is in between a first tilting and a second tilting angle”; Par 41 – “FIG. 1˜FIG C illustrates exemplary conceptual models of various angles from the perspective of a user. FIG. 1A illustrates of a reading mode in which a user uses one's handheld mobile electronic device to read the screen contents in accordance with one the exemplary embodiment of the present disclosure. It has been observed that when a user reads contents off a screen of one's handheld mobile electronic device 103, the device 103 could be tilted by an angle θ 102, which is defined as being relative to a level surface 101 on which the user is situated.”), and [a mode for displaying a setting value of the voice input apparatus on the display unit of the voice input apparatus] (CHENG Fig. 9; Par 69 – “According to another exemplary embodiment, the user could set either one of the first and second counting thresholds in a settings menu. FIG. 9 illustrates a user interface for changing sleep mode settings in accordance with one of the exemplary embodiments of the present disclosure. One of the concepts of the smart sleep mode where the first counting threshold is correlated to the second counting threshold could be implemented. In FIG. 9, the user interface 900 could be brought up from a settings menu which contains an option to configure the display of a smart phone. Under the display menu 900, a user could configure the sleep timer which is the same as the counting threshold by selecting Sleep 901. After selecting Sleep 901, the sleep menu 903 would appear.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of KIM to include a manual setting mode, as taught by CHENG.
One of ordinary skill would have been motivated to include a manual setting mode, in order to allow a user to set the device according to his/her preference.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655